Citation Nr: 9933430	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945, from August 1950 to March 1951, and from April 1951 to 
April 1954.  He died in April 1996.  The appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death.  An RO hearing was requested and scheduled, but by a 
letter dated in April 1997, the appellant's representative 
withdrew the hearing request.  In a May 1997 letter to the 
appellant, the RO advised her to notify the RO if she wanted 
to reschedule her hearing; she did not respond.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1942 to October 
1945, from August 1950 to March 1951, and from April 1951 to 
April 1954.  He was a prisoner of war (POW) of the German 
government from January 1945 to May 1945.  During his 
lifetime, his established service-connected conditions 
included left cataracta complicata (rated 30 percent), a 
right lobectomy (rated 30 percent), viral hepatitis (rated 0 
percent), and scars of the left thigh and left chest (rated 0 
percent).

A review of the veteran's available service medical records 
shows that in June 1944, he incurred mild penetrating shell 
fragment wounds to the left thigh and left thorax.  On 
medical examination performed in October 1945 for separation 
purposes after the veteran's first period of military 
service, his genitourinary system and lungs were clinically 
normal; a chest X-ray study showed no significant 
abnormalities.  Service medical records from the veteran's 
last period of active duty reflect that in late 1953, the 
veteran was treated for granuloma of the right upper lobe of 
the right lung, and underwent a partial lobectomy of the 
right upper lobe of the right lung.  He was discharged from 
service on the basis of this disability and on the basis of a 
cataract.  On medical examination performed for separation 
purposes in February 1954, the veteran's genitourinary system 
was listed as normal.  With respect to the lungs and chest, 
the examiner noted a right thoracotomy scar, and a 1 to 11/2-
centimeter rounded density in the right upper lobe in the 
second anterior interspace.  The examiner also noted 
granuloma of the lung, cause undetermined.  Service medical 
records are negative for cancer of the bladder or lungs.

At a May 1954 VA examination, the veteran reported that part 
of the lobe of his right lung had been removed for "spots."  
A chest X-ray study showed pleural fibrosis at the right 
base, and a primary tuberculous focus in the right upper 
lobe, which was probably stable.  The pertinent diagnosis was 
post-operative right lobectomy scar, healed, asymptomatic 
(probable tuberculosis).

At a May 1959 VA examination, a chest X-ray study showed 
pleural organization at the right costophrenic sinus.  The 
respiratory system was listed as clinically normal with the 
exception of a right thoracotomy incision.  The genitourinary 
system was clinically normal.

There are no subsequent medical records until the 1980s.  A 
November 1987 VA chest X-ray study showed no active pulmonary 
process, and minimal pleural scarring in the right base.  A 
March 1989 VA chest X-ray study showed no definite recent 
pulmonary infiltration or effusion.  There was an elevated 
left hemidiaphragm, and pleural adhesions in the right base.  
A March 1989 VA pulmonary function report shows that the 
veteran had a history of smoking and had a mild restrictive 
ventilatory defect; the diagnosis was possible chronic 
obstructive pulmonary disease.

Post-service medical records are negative for any pertinent 
health problems until the late 1980s.

Private medical records dated in the late 1980s and early 
1990s reflect treatment for a cardiac condition.  A June 1993 
treatment note from R. A. Wall, M.D., reveals that the 
veteran's lungs were clear.  In October 1993, Dr. Wall noted 
that the veteran was about to undergo radiation therapy for 
prostate cancer.  Subsequent treatment notes show that the 
veteran's lungs were clear on examination in April and August 
1994.

A May 1996 autopsy protocol reveals that the veteran was 
admitted to Conemaugh Memorial Medical Center in mid-April 
1996 with the diagnoses of bilateral ureteral obstruction, 
small cell carcinoma of the urinary bladder, and carcinoma of 
the prostate gland.  The pathologist indicated that the 
veteran had a past medical history of right lung lobectomy 
and coronary artery bypass grafts, and died on April [redacted], 
1996.  A microscopic description of the urinary bladder 
indicated that there was residual anaplastic small cell 
carcinoma of the urinary bladder.  A microscopic description 
of the lungs indicated that there was small cell anaplastic 
carcinoma of primary urinary bladder origin, subpleural 
anthracotic pigment with nodules, and bilateral 
bronchopneumonia with severe consolidation.  The pathologist 
indicated that the veteran died from widespread metastatic 
anaplastic small cell carcinoma of the urinary bladder with 
metastasis to the lung, and that the immediate cause of death 
was widespread bilateral bronchopneumonia.  The underlying 
cause of death was anaplastic small cell carcinoma of the 
urinary bladder with lung metastasis.  The intervening causes 
of death were chronic pyelonephritis, hydronephrosis, and 
atherosclerotic coronary artery disease.  The manner of death 
was natural.

The veteran's death certificate reveals that the veteran died 
at Conemaugh Valley Memorial Hospital on April [redacted], 1996.  
The immediate cause of death was bladder and prostate carcinoma.  
The approximate interval between onset and death was listed 
as "years."  No underlying causes of death were listed.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were renal failure - 
obstruction, and pneumonia.  An autopsy was performed, and 
the findings of such were available prior to completion of 
the cause of death.

In August 1996, the appellant submitted a claim for service 
connection for the cause of the veteran's death.

By a statement dated in October 1996, the appellant asserted 
that the veteran died of small cell carcinoma of the lungs 
and that such disorder was related to his service-connected 
lobectomy.

By a statement dated in May 1999, the appellant's 
representative stated that the appellant contended that if 
not for his service-connected lobectomy, the veteran would 
have been able to recover from his terminal cancer and 
pneumonia.  He noted that the appellant felt that attempting 
to determine the original location of the veteran's cancer 
was a guess at best.


II.  Analysis

The appellant variously contends that the veteran's service-
connected lobectomy caused death as it led to fatal lung 
cancer, or that the service-connected lobectomy contributed 
to death because it weakened him to the point that he was 
unable to recover from cancer and pneumonia.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for a malignant tumor will be presumed if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his 
established service-connected disabilities were left 
cataracta complicata, a right lobectomy, viral hepatitis, and 
scars of the left thigh and left chest.  It is not contended, 
nor does the evidence reflect, that left cataracta 
complicata, viral hepatitis, or scars of the left thigh and 
left chest caused or contributed to the veteran's death.

The veteran's service medical records from his periods of 
active military service (1942-1945 and 1950-1954) are 
negative for the medical conditions involved in his death in 
1996, and such conditions were not shown for decades after 
service.  The first medical evidence of a diagnosis of cancer 
is dated in 1993, when a private doctor noted that the 
veteran was being treated for prostate cancer.  The earliest 
medical evidence of bladder cancer (with metastasis to the 
lungs) is dated in 1996.  The veteran was hospitalized in 
April 1996 with diagnoses of bilateral ureteral obstruction, 
small cell carcinoma of the urinary bladder, and carcinoma of 
the prostate gland.  In an autopsy report, the pathologist 
indicated that the veteran died in April 1996 from widespread 
metastatic anaplastic small cell carcinoma of the urinary 
bladder with metastasis to the lung, and that the immediate 
cause of death was widespread bilateral bronchopneumonia.  
The underlying cause of death was anaplastic small cell 
carcinoma of the urinary bladder with lung metastasis.  The 
intervening causes of death were chronic pyelonephritis, 
hydronephrosis, and atherosclerotic coronary artery disease. 

The veteran's death certificate reveals that the immediate 
cause of death was bladder and prostate carcinoma.  The 
approximate interval between onset and death was listed as 
years.  No underlying causes of death were listed.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were renal failure - 
obstruction, and pneumonia.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected conditions, 
including the right lobectomy, caused or contributed to his 
death.  No competent medical evidence has been submitted to 
show that the fatal bladder and prostate carcinoma (the 
underlying cause of death), or any of the other severe 
ailments which existed at the time of death (assuming they 
were contributory causes of death), are linked to service or 
to the established service-connected disabilities.  In short, 
there is no competent medical evidence of causality as 
required for a well-grounded claim for service connection for 
the cause of death.  Ruiz, supra; Johnson, supra.  Statements 
by the appellant or her representative on such matters do not 
constitute competent medical evidence, since, as laymen, they 
have no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

